Opinion issued July 5, 2012.




                                      In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-12-00172-CV
                                    ____________

                           TONYA CREDIT, Appellant

                                         V.

                ATASCOSITA PINES APARTMENTS, Appellee


                On Appeal from County Civil Court at Law No. 2
                             Harris County, Texas
                       Trial Court Cause No. 1002770


                           MEMORANDUM OPINION

      This is an attempted appeal from judgment of forcible detainer ordering the

eviction of appellant, Tonya Credit, from the premises of appellee, Atascosita Pines

Apartments. Appellee has filed a motion to dismiss the appeal as untimely filed.
      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1(a)(1). The deadline to file a notice of appeal is

extended to 90 days after the date the judgment is signed if any party timely files a

motion for new trial, motion to modify the judgment, motion to reinstate, or, under

certain circumstances, a request for findings of fact and conclusions of law. Id. To

be considered timely, a motion for new trial must be filed within 30 days after the

judgment is signed. TEX. R. CIV. P. 329b(a).

      Here, the trial court signed the final judgment on December 1, 2011. The

record shows that appellant filed a “Notice of Hearing” on a motion for new trial.

The record does not reflect that a motion for new trial was filed or that a hearing

was held.

      Because a motion for new trial was not filed, appellant’s notice of appeal

remained due by December 31, 2011. Appellant did not file her notice of appeal

until February 13, 2012. Because appellant’s notice of appeal was untimely filed,

this Court lacks jurisdiction over the appeal. See TEX. R. APP. P. 25.1.

      On March 28, 2012, appellee filed a motion to dismiss the appeal for want of

jurisdiction on the basis that appellant’s notice of appeal was untimely because

appellant failed to file a motion for new trial. Appellant did not respond.




                                          2
      Accordingly, we grant the motion and dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any other pending

motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                        3